DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL, “A Robust O(n) Solution to the Perspective-n-Point Problem”, Shiqi et al.
	Regarding Claim 1, Shiqi et al teaches an” imaging sensor fixed on a mobile body “Introduction section “The term “Perspective-n-Point problem” (PnP) was coined by Fischler and Bolles [1] for the problem of determining the pose of a calibrated camera from n correspondences between 3D reference points and their 2D projections. It has many applications in computer vision [2], [3], [4], photogrammetry [5], robotics, augmented reality, etc. In practice, applications such as feature point-based camera tracking [6], [7] require solutions that can deal with both hundreds of feature points efficiently and a few feature points (n 5) accurately.” Here the “robotics” teaches a calibrated camera on a robot (mobile object). Capturing of a two-dimensional image of a surface containing the markers Section 2.1 “Given a calibrated camera and two reference points Pi and Pj with their corresponding 2D projections on the image plane as pi and pj (see Fig. 2), the correspondences Pi $ pi and Pj $ pj give a constraint on xi and xj, the unknown depths from the reference points to the camera center:”; calculation of the apex angles between the vectors from based on the pixel locations of the marker on the images. Section 2.1 (Given a calibrated camera and two reference points Pi and Pj with their corresponding 2D projections on the image plane as pi and pj (see Fig. 2), the correspondences Pi <-> pi and Pj <-> pj give a constraint on xi and xj, the unknown depths from the reference points to the camera center: x2 i þ x2 j  2xixj cos theta.ij  d2 ij ¼ 0; where dij is the known distance between Pi and Pj, and ij is theviewing angle from the camera center to pi and pj [18].” While not explicitly mentioning pixels, for digital images pixels are the smallest unit measurement/discernible size difference in the image; thus calculation of distance on the “image plane” is inherently based on the pixel locations. I.e. calculating distance in a image plane is inherently counting pixels. Pi <-> pi and Pj <-> pj is the correspondence/association between the pixel location of the marker on the image plane; the correspondence between the two teaches that for a projection on the image plane a point on the image plane and its corresponding marker in 3D space are collinear (have the same unit vector) relative based at the image origin(camera)); determining the distance from the camera/sensor to the markers based on the apex angles, (section 2.2 “the 3-d point constraint” Given three reference points Pi, Pj, and Pk, we have three constraints by dividing them into 2-point subsets: …with three unknown depth variables xi, xj, and xk. The equation system can be equivalently converted into a fourth order polynomial:” here the system of equations in the 3-d point constraint is a function which contains the variable of the depths (i.e. distances) which are unknown, known distances between the markers (e.g. d.ij^2 and the apex angle between the vectors of those points (Theta.ij)) the distance d.ij (the term “control point” is inherently teaching that the physical locations of the individual markers are known relative to a coordinate system) and apex angles (theta.ij) are known (from the 2-d constraint system) thus depth (distance to the actual markers from the sensors) is calculated based on the apex angle of the vectors and the distance between the markers). The apex angles, marker locations, and depth(distance from sensor to each individual marker) is used to determine the location of the sensor in coordinate space (section 2.3 The camera pose is undetermined from 2 and 3-point sets due to the multiple solutions. To retrieve a unique solution, at least 4 points should be involved.”); while at first glance Shiqi et al appears to lack teachings for “four reference points” in first teaching a solution using three control points (markers); however from section 2.3 of the paper, “The camera pose is undetermined from 2 and 3-point sets due to the multiple solutions. To retrieve a unique solution, at least 4 points should be involved” it becomes clear that while the two point solution and 3 point solution are explicitly taught for a positioning/real world problem as sub-sets of a four point system (e.g. points A, B, C, D is a four point problem which can be decomposed into systems of any three of the points and then possible solutions to each of the three point combinations can be compared to the solutions to the other three point combinations to reach a unique solution which satisfies each combination). This teaching is further supported by figure 3 of the paper seen below. I.e. the 3-d constraints and 2-d constraints are sub-problems/methods of solving the 4point problem.
	Regarding Claim 4, Shiqi et al is mute as to how specifically the viewing angle (apex angle) is determine. However the use of the dot product function to find the angle between two intersecting lines (Vectors) is W.U.R.C (e.g. cos(anglexy)= (X dot Y) / (abs 
	Regarding Claim 9, claim 9 is a system version of claim 1, the internal elements of claim 9 are identical to claim 1 thus the teachings for Shiqi are equally applicable to a method as they are to a system which implements the method.
	Regarding Claim 12, claim 12 is a system version of claim 4, thus its grounds of rejection are identical to claim 4.
Claims 2, 5, and 10, 13 is/are rejected under 35 U.S.C 103 as being unpatentable over Shiqi et al in view of NPL Wikipedia article, “True-Range multilateration”, https://en.wikipedia.org/w/index.php?title=True-range_multilateration&oldid=881042743
Regarding Claim 2, Shiqi et al fails to explicitly disclose determining of the orientation specifically using three of the fourpoints and the known camera location, instead combining both orientation and position into pose.
	However the use of a known position and its placement (angles/distances) relative to other known points in order to determine its orientation is simple triangulation/trilateration; the specific limitation of “at least three points” is obvious in that for three-dimensional space at least three points would be needed to constrain the possible orientations to one possible orientation. The method/mathematics of performing this are well understood, routine, and conventional parts of range-finding/triangulation.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to determine the orientation of the camera/sensor relative to the coorindate frame using its position and the position of at least three points based on the KSR of “Simple Substitution of One Known Element for Another To Obtain Predictable Results”. By substituting the calculation of orientation using the calculations taught by Shiqi et al and instead using known triangulation techniques. Both method serve the same purpose (to determine orientation), differ only in the mathematics (i.e. would only require software related changes in any apparatus using the method), and would not yield and results not predictable to one of ordinary skill in the art.
	Regarding Claim 5, Shiqi et al teaches the determination of a rotation matrix using at least three of the at least four points. Shiqi et al teaches Section 3.2 “3.2 Determination of Rotation Axis Using Least-Squares Residual We divide the n reference points into ðn  2Þ subsets, each of which contains three points such as (Pi0,Pj0,Pk, k=/=i0, k=/=j0).” Here teaches that for determining the rotation axis only three points are needed; this axis is then used later in section 3.3 Equations for Solving the Rotation Angle and Translation Vector When the Za-axis of OaXaYaZa is determined, the rotation matrix from OaXaYaZa to the camera OcXcYcZc can be expressed as  
    PNG
    media_image1.png
    68
    386
    media_image1.png
    Greyscale
where R0 is an arbitrary rotation matrix whose third column ½r7 r8 r9 T equals the rotation axis Za and R0 should meet the orthogonal constraint of the rotation matrix. rotðZ;Þ denotes a rotation of degree around the Z-axis with c ¼ cos and s ¼ sin . Here teaches the caclualtion of the rotation matrix, using at least three of the at least four points based on the camera position (O).
	Regarding Claim 10, claim 10 is a system version of claim 2, thus its grounds of rejection are identical. 
	Regarding Claim 13, claim 13 is a system version of claim 5, thus its grounds of rejection are identical to those of claim 5.
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiqi et al in further view of Ganesh et al, US 20160068264 A1, “Methods, Systems And Devices For Delivery Drone Security”
	Regarding Claim 8, Shiqi et al does not specifically teach how the coordinates of the control points are known, only that they are. i.e. Shiqi focuses more on the mathematical calculations of the data points more than the receiving of those data points.
[0042] “The processor 120 may receive input from the navigation unit 125 in order to determine its present position and orientation and the location of its destination, such as the position of a landing point for delivering a package. In some embodiments, the navigation unit 125 may be equipped to navigate using GNSS signals. Alternatively or in addition, the navigation unit 125 may be equipped to navigate by receiving beacon signals or other signals from radio nodes, such as WiFi access points.” Further Ganesh et al teaches the use of a camera on the drone to aid in navigation based on its images [0059] “The landing pad 320 may include landing aids 321, which may be radio landing aids, optical landing aids, other landing aids or a combination of landing aids. The drone 100 may be provided with devices, such as landing sensors 155, which may be configured to observe or interact with the landing aids 321 to provide a more precisely guided landing. In some embodiments, the landing sensors 155 may include optical sensors, radio sensors, camera sensors, radar, ultrasound ranging sensors, or other sensors.”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Shiqi et al to implement the wireless transmission from the control points/beacons of their location information to the drone. One would be motivated to make this implementation based on the KSR rational “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”. (I) Shiqi et al teaches the determining of pose from a image taken by a camera/mobile object and Ganesh teaches sending of location information from beacons for the purposes of navigation/positioning of a drone. Thus the methods claimed are known in the art. (II) by implementing the wireless transmission of the 
	Regarding Claim 16, claim 16 is a system version of claim 8, thus its grounds of rejection are identical to claim 8.
Claims 7 and 15 is/are rejected under 35 U.S.C 103 as being unpatentable over Shiqi et al in further view of CN 102417037 A, Otani et al, “Automatic Launching And Landing System”
	Regarding Claim 7, Shiqi is mute as to if the frame of reference (of the markers) is static or dynamic compared to the earth/geographic coordinate frame.
	Otani et al teaches a drone landing and takeoff system which uses markers at the landing site to aid in the determination of the drone’s pose (position and orientation). Otomo et al teaches [0085] light emitting diode 41 is provided as many as the claim, and is set at the central separation properly disposed at the position of a desired distance position. In the figure, shows the light emitting diode 41 is an example of position at the apexes of an isosceles triangle. In addition, at the take-off and landing target 2 on the central light emitting diode 42 is provided. by a layout position in this position of the light emitting diode 42, it can immediately detect central target mark 36 upon detection of the light emitting diode 42. Therefore, there is no need to through The emitting light diode 41 is arranged for calculating to obtain the centre. can be many light-emitting diodes 41 are arranged so that light-emitting diode 41 itself forms a target marker 36.[0086] through light emitting diode 41 is provided, even if the light quantity is not sufficient identification under the condition of the target mark 36, such as when the weather is cloudy, or in the evening or at night, it is possible to reliably identify the take-off and landing target 2.[0087] under the condition of 41 and 42 emitting light diode is provided, target mark 36 can be omitted.

    PNG
    media_image2.png
    496
    357
    media_image2.png
    Greyscale

	Further Otani et al teaches that the landing site can be on the roof of a vehicle [0078] Picture 5 illustrates application examples. [0079] In the application example, the takeoff and landing target 2 mounted on the mobile object, such as on the ceiling of vehicle 43 and configured launching and tracking system using automatic landing system. Here the teaching of the placing of the landing site and markers on a vehicles roof would mean that the positioning relative to the markers (i.e. the markers coordinate system) are dynamic based on the position of the car, which would constitute by dynamic to the geographic frame of reference.
	It would have been obvious to one of ordinary skill in the art to implement the calculations as taught by Shiqi et al into the drone position determination for the landing/takeoff system as taught by Otani et al. The KSR rational (motivation) for this combination being “Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results”. (I) Otani et al provides a base device/method of determining a drone’s position relative to a marker using a camera. (II) Shiqi et al provides a specific method/technique of calculating a position of a mobile device (Camera) relative to known markers. Further Shiqi et al teaches a system which allows for a wide variety of Marker configurations/shapes, and also less computationally intensive compared to other methods Shiqi Conclusions “Our proposed RPnP method can effectively cope with data sets which could be planar, nonplanar, and quasisingular. The RPnP method with much less computational complexity is as accurate as the state-of-the-art iterative algorithms.
The robustness of the PnP solution I”.  (III) The combination would change the underlying principles of either invention, i.e. it would provide predictable improvements/results, the implementation of Shiqi et al wouldn’t require any physical modifications/new parts to Otani et al, only require further software coding meaning its implementation would be within the ability (Shiqi et al introduction section) and the study of Point-N-Pose mathematics/solutions to the problem is a well established/explored area thus leading to One of ordinary skill in the art would have looked into the existing literature of Point-N-Pose when creating a system as described Otani et al. Thus modified Shiqi et al would teach all aspects of claim 7.
	Regarding Claim 15, Claim 15 is a systems versions of claim 7, Both Otomo et al and Shiqi et al are equally applicable to a system which implements the method as they are to the method. Thus the grounds of rejection for claim 15 are identical to claim 7. 
Claim 3, 6, 11, 14, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiqi et al as in  further in view of De Rijk et al , US 20210209791 A1, “ESTIMATING A POSE OF A SPATIALLY MOVABLE PLATFORM”.
	Regarding Claim 3, Shiqi fails to teach “maneuvering” of the mobile object based on its position. Shiqi et al only containing a general teaching/indication to the use of the method/system in robotics. In the introduction section “The term “Perspective-n-Point problem” (PnP) was coined by Fischler and Bolles [1] for the problem of determining the pose of a calibrated camera from n correspondences between 3D reference points and their 2D projections. It has many applications in computer vision [2], [3], [4], photogrammetry [5], robotics, augmented reality, etc.”
	De Rijk et al teaches a UAV system containing a maneuvering apparatus, [0054] “In FIG. 1 an example of a spatially movable platform 100 is shown. In this example, the spatially movable platform 100 is represented by a quadcopter. The spatially movable platform 100 of FIG. 1 has a rotating and translating body 105 with four actuators 101a-101d connected to the body 105 via beams 102a-102d as spatial positioning assembly. The actuators 101a-101d can be motors with associated propellers for generating lift, and controlling position and orientation for the spatially movable platform 100. Each actuator 101a-101d provides a lift force in a body-fixed z-direction and a torque in a horizontal plane to the quadcopter body 105. The position and attitude of the quadcopter, i.e. pose, can be controlled by varying lift force and torque of the individual actuators 101a-101d.”, an imaging sensor affixed to the body of the UAV in [0058] “A down-facing camera 203 is mounted rigidly to movable platform 100. In this example the movable platform is a quadcopter.” While not explicitly mentioning the “processing circuitry”, the term UAV which the quadcopter is a type of used in [0057]” A quadcopter is an example of an airborne spatially movable platform. It can be utilized as an airborne vehicle. Airborne vehicles such as airplanes, helicopters, UAV's or drones etc. may be interpreted as spatially movable platforms in which pose estimation can be utilized.” does teach such circuitry which performs the calculation and control of the actuators as such functions/parts are WURC in the field of robotics/machine vision. Further De Rejk teaches the use of Point-N-Perspective to determine the location and orientation of the UAV and use of correspondence between the pixel distances of the image containing the markers to determine the position of the UAV [0075] “In step 505 image objects, blobs corresponding to beacons, are identified. Next to the calculation of the blob properties mentioned before also centroids, i.e. the centers of masses, of the blobs are calculated with sub-pixel accuracy. This is necessary because these centers are the image points of which the coordinates are fed into the PnP algorithm. Since the algorithms that calculate these properties are widely known in the art, their principles are not discussed here. Since the identity of a blob can not be derived from a single image (without additional information such as geometry of the beacon placement or previous pixel location), as they appear all the same, a method is developed in order to find out the relation between the image objects 401a-401i i.e. blob detections, in the image 400 and the beacons in the world, for example beacons 201a-201f in FIG. 2, based on information from previous images.” and teaches maneuvering of the UAV based on its position De Rejk [0056] “Acquiring accurate orientation estimates is typically more crucial than position estimates as they are primary variables used in the stabilization control of the movable platform 100 in the air. In the present application monocular machine vision is presented in combination with optical beacons as markers to estimate pose, i.e. position and orientation.” While stating orientation is more important than position for “stabilization control” this still does teach that position information is part of stabilization control. Stabilization control is a form of “maneuvering”
	Thus it would have been obvious to one of ordinary skill in the art to implement the method/system of De Rejk (the UAV) as the specific robot performing the method/positioning system taught in Shiqi et al. Such an implementation would be obvious under the KSR rational of simple substitution of one known element for another with predictable results. Both Shiqi et al and De Rejk teach determining of position/pose of a camera based on the Point-n-perspective problem/solution thereof (i.e. prior art teaches the base device (i.e. a UAV using point-n-perspective calculations to determine orientation and position of the UAV in De Rejk), and applicants specific method is taught/rendered obvious by Shiqi et al (substituted elements are known in the art). Both are specific forms of the point-n-perspective problem and are using 
	Regarding Claim 6, Shiqi et al fails to disclose using location information from the markers which was obtained in a previous image. Shiqi et al is mute as to how the information of the control points (i.e. their known locations) are received for the calculation. 
	De Rijk et al teaches the matching of marker information (distances) using the indentification/information from previous images. De Rijk teache [0085] “Another alternative method for tracking and predicting locations and thereby identities of image objects corresponding to beacons may be based on pre-matching an image object with a beacon in a first image in a subsequent image using the prediction, performing one of identifying an image object in said subsequent image using the pre-matching if said image object is not identified in the subsequent image and deleting the image object in said subsequent image if said object is not identified in said first image. The pre-matching can be performed using a coordinate transformation of the known beacon coordinates to image object locations as perceived by the camera system.”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to modify the Shiqi et al by implementing the past image marker/control 
	Regarding Claim 11, claim 11 is a system version of claim 3. The rational and way combination is identical to claim 3. Thus claim 11 is rejected on the same grounds as claim 3. 
	Regarding Claim 14, claim 14 is a system version of claim 6, thus its rational and grounds of rejection are identical to claim 6.
	Regarding Claim 17, Shiqi et al teaches an ” imaging sensor fixed on a mobile body “Introduction section “The term “Perspective-n-Point problem” (PnP) was coined by Fischler and Bolles [1] for the problem of determining the pose of a calibrated camera from n correspondences between 3D reference points and their 2D projections. It has many applications in computer vision [2], [3], [4], photogrammetry [5], robotics, augmented reality, etc. In practice, applications such as feature point-based camera tracking [6], [7] require solutions that can deal with both hundreds of feature points efficiently and a few feature points (n 5) accurately.” Here the “robotics” teaches a calibrated camera on a robot (mobile object). Capturing of a two-dimensional image of a surface containing the markers Section 2.1 “Given a calibrated camera and two reference points Pi and Pj with their corresponding 2D projections on the image plane as pi and pj (see Fig. 2), the correspondences Pi $ pi and Pj $ pj give a constraint on xi and xj, the unknown depths from the reference points to the camera center:”; calculation of the apex angles between the vectors from based on the pixel locations of the marker on the images. Section 2.1 (Given a calibrated camera and two reference points Pi and Pj with their corresponding 2D projections on the image plane as pi and pj (see Fig. 2), the correspondences Pi <-> pi and Pj <-> pj give a constraint on xi and xj, the unknown depths from the reference points to the camera center: x2 i þ x2 j  2xixj cos theta.ij  d2 ij ¼ 0; where dij is the known distance between Pi and Pj, and ij is theviewing angle from the camera center to pi and pj [18].” While not explicitly mentioning pixels, for digital images pixels are the smallest unit measurement/discernible size difference in the image; thus calculation of distance on the “image plane” is inherently based on the pixel locations. I.e. calculating distance in a image plane is inherently counting pixels. Pi <-> pi and Pj <-> pj is the correspondence/association between the pixel location of the marker on the image plane; the correspondence between the two teaches that for a projection on the image plane a point on the image plane and its corresponding marker in 3D space are collinear (have the same unit vector) relative based at the image origin(camera)); determining the distance from the camera/sensor to the markers based on the apex angles, (section 2.2 “the 3-d point constraint” Given three reference points Pi, Pj, and Pk, we have three constraints by dividing them into 2-point subsets: …with three unknown depth variables xi, xj, and xk. The equation system can be equivalently converted into a fourth order polynomial:” here the system of equations in the 3-d point constraint is a function which contains the variable of the depths (i.e. distances) which are unknown, known distances between the markers (e.g. d.ij^2 and the apex angle between the vectors of those points (Theta.ij)) the distance d.ij (the term “control point” is inherently teaching that the physical locations of the individual markers are known relative to a coordinate system) and apex angles (theta.ij) are known (from the 2-d constraint system) thus depth (distance to the actual markers from the sensors) is calculated based on the apex angle of the vectors and the distance between the markers). The apex angles, marker locations, and depth(distance from sensor to each individual marker) is used to determine the location of the sensor in coordinate space (section 2.3 The camera pose is undetermined from 2 and 3-point sets due to the multiple solutions. To retrieve a unique solution, at least 4 points should be involved.”); while at first glance Shiqi et al appears to lack teachings for “four reference points” in first teaching a solution using three control points (markers); however from section 2.3 of the paper, “The camera pose is undetermined from 2 and 3-point sets due to the multiple solutions. To retrieve a unique solution, at least 4 points should be involved” it becomes clear that while the two point solution and 3 point solution are explicitly taught for a positioning/real world problem as sub-sets of a four point system (e.g. points A, B, C, D is a four point problem which can be decomposed into systems of any three of the points and then possible solutions to each of the three point combinations can be compared to the solutions to the other three point combinations to reach a unique solution which satisfies each combination). This teaching is further supported by figure 3 of the paper seen below. I.e. the 3-d constraints and 2-d constraints are sub-problems/methods of solving the 4point problem.	Shiqi et al however fails to explicitly disclose a “Unmanned aerial vehicles” only containing a general teaching/indication to the use of the method/system in robotics. In the introduction section “The term “Perspective-n-Point problem” (PnP) was coined by Fischler and Bolles [1] for the problem of determining the pose of a calibrated camera from n correspondences between 3D reference points and their 2D projections. It has many applications in computer vision [2], [3], [4], photogrammetry [5], robotics, augmented reality, etc.”
[0054] “In FIG. 1 an example of a spatially movable platform 100 is shown. In this example, the spatially movable platform 100 is represented by a quadcopter. The spatially movable platform 100 of FIG. 1 has a rotating and translating body 105 with four actuators 101a-101d connected to the body 105 via beams 102a-102d as spatial positioning assembly. The actuators 101a-101d can be motors with associated propellers for generating lift, and controlling position and orientation for the spatially movable platform 100. Each actuator 101a-101d provides a lift force in a body-fixed z-direction and a torque in a horizontal plane to the quadcopter body 105. The position and attitude of the quadcopter, i.e. pose, can be controlled by varying lift force and torque of the individual actuators 101a-101d.”, an imaging sensor affixed to the body of the UAV in [0058] “A down-facing camera 203 is mounted rigidly to movable platform 100. In this example the movable platform is a quadcopter.” While not explicitly mentioning the “processing circuitry”, the term UAV which the quadcopter is a type of used in [0057]” A quadcopter is an example of an airborne spatially movable platform. It can be utilized as an airborne vehicle. Airborne vehicles such as airplanes, helicopters, UAV's or drones etc. may be interpreted as spatially movable platforms in which pose estimation can be utilized.” does teach such circuitry which performs the calculation and control of the actuators as such functions/parts are WURC in the field of robotics/machine vision. Further De Rejk teaches the use of Point-N-Perspective to determine the location and orientation of the UAV and use of correspondence between the pixel distances of the image containing the markers to determine the position of the UAV [0075] “In step 505 image objects, blobs corresponding to beacons, are identified. Next to the calculation of the blob properties mentioned before also centroids, i.e. the centers of masses, of the blobs are calculated with sub-pixel accuracy. This is necessary because these centers are the image points of which the coordinates are fed into the PnP algorithm. Since the algorithms that calculate these properties are widely known in the art, their principles are not discussed here. Since the identity of a blob can not be derived from a single image (without additional information such as geometry of the beacon placement or previous pixel location), as they appear all the same, a method is developed in order to find out the relation between the image objects 401a-401i i.e. blob detections, in the image 400 and the beacons in the world, for example beacons 201a-201f in FIG. 2, based on information from previous images.”
	Thus it would have been obvious to one of ordinary skill in the art to implement the method/system of De Rejk (the UAV) as the specific robot performing the method/positioning system taught in Shiqi et al. Such an implementation would be obvious under the KSR rational of simple substitution of one known element for another with predictable results. Both Shiqi et al and De Rejk teach determining of position/pose of a camera based on the Point-n-perspective problem/solution thereof (i.e. prior art teaches the base device (i.e. a UAV using point-n-perspective calculations to determine orientation and position of the UAV in De Rejk), and applicants specific method is taught/rendered obvious by Shiqi et al (substituted elements are known in the art). Both are specific forms of the point-n-perspective problem and are using it to determine the same overall goal (position/orientation) thus the substitution of one for the other wouldn’t change the underlying function of either invention/would yield predictable results. The substitution/implementation of Shiqi et al’s method wouldn’t require any physical/structural changes to the drone of De Rejk, only software modification, thus being 
	Regarding Claim 19, Modified Shiqi teaches maneuvering of the UAV based on the position of the UAV “Acquiring accurate orientation estimates is typically more crucial than position estimates as they are primary variables used in the stabilization control of the movable platform 100 in the air. In the present application monocular machine vision is presented in combination with optical beacons as markers to estimate pose, i.e. position and orientation.” While stating orientation is more important than position for “stabilization control” this still does teach that position information is part of stabilization control. Stabilization control is a form of “maneuvering”
Claim 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiqi et al as in  further in view of De Rijk et al , US 20210209791 A1, “ESTIMATING A POSE OF A SPATIALLY MOVABLE PLATFORM” in view of NPL Wikipedia article, “True-Range multilateration”, https://en.wikipedia.org/w/index.php?title=True-range_multilateration&oldid=881042743.
	Regarding Claim 18, Shiqi et al fails to explicitly disclose determining of the orientation specifically using three of the four points and the known camera location, instead combining both orientation and position into pose determination.
	However the use of a known position and its placement (angles/distances) relative to other known points in order to determine its orientation is simple triangulation/trilateration; the specific limitation of “at least three points” is obvious in that for three-dimensional space at least three points would be needed to constrain the possible orientations to one possible 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application to determine the orientation of the camera/sensor relative to the coorindate frame using its position and the position of at least three points based on the KSR of “Simple Substitution of One Known Element for Another To Obtain Predictable Results”. By substituting the calculation of orientation using the calculations taught by Shiqi et al and instead using known triangulation techniques. Both method serve the same purpose (to determine orientation), differ only in the mathematics (i.e. would only require software related changes in any apparatus using the method), and would not yield and results not predictable to one of ordinary skill in the art.
	Regarding Claim 20, Shiqi et al teaches the determination of a rotation matrix using at least three of the at least four points. Shiqi et al teaches Section 3.2 “3.2 Determination of Rotation Axis Using Least-Squares Residual We divide the n reference points into ðn 2Þ subsets, each of which contains three points such as (Pi0,Pj0,Pk, k=/=i0, k=/=j0).” Here teaches that for determining the rotation axis only three points are needed; this axis is then used later in section 3.3 Equations for Solving the Rotation Angle and Translation Vector When the Za-axis of OaXaYaZa is determined, the rotation matrix from OaXaYaZa to the camera OcXcYcZc can be expressed as  
    PNG
    media_image1.png
    68
    386
    media_image1.png
    Greyscale
where R0 is an arbitrary rotation matrix whose third column ½r7 r8 r9 T equals the rotation axis Za and R0 should meet the orthogonal constraint of the rotation matrix. rotðZ;Þ denotes a rotation of degree around the Z-axis with c ¼ cos and s ¼ sin . Here teaches the caclualtion of the rotation matrix, using at least three of the at least four points based on the camera position (O).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190220039 A1; CN 105300383 A; EP 1901153 A1; US 20150313482 A1; US 20150370250 A1; US 20160068264 A1; US 20170029107 A1; US 20180046187 A1; US 20210286044 A1; WO 2020209167 A1; NPL, “An Efficient Closed Form Solution to the Absolute Orientation Problem for Camera with Unknown Focal Length”, Kai et al, MDPI; NPL, Radu Horaud, Bernard Conio, Olivier Leboulleux, Bernard Lacolle. “An Analytic Solution for the Perspective 4-Point Problem”. Computer Vision Graphics and Image Processing, Elsevier, 1989, 47(1), pp.33–44.; NPL, “Pose Estimation of 4 to N-Point Targets: Implementation and Applications”, Williams Martin; NPL, “A Review of Solutions for Perspective-n-Point Problem in Camera Pose Estimation”, Xiao Xin Lu;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661